Title: From Alexander Hamilton to James Miller, 1 March 1800
From: Hamilton, Alexander
To: Miller, James


          
            Sir,
            N York Feby 29. March 1st. 1800—
          
          It is my intention to order Captain Huger from Fort Moultrie to this place—you will make the necessary arrangements for the transportation of him and his men—The best method, if there be no danger in it, will be by water—You will be pleased to inform me of the plan which you may adopt for the purpose previously to my giving orders—
          Enclosed is a return of The company under the command of Captain Huger consists of Ninety men
          Jas Miller Er.
        